DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-147 have been canceled.  Claims 148-168 have been added and are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 148-168 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 148 is vague and indefinite in the recitation of “one of the antigenic peptides in the composition comprises a modified amino acid” because the antigenic peptide is a hybrid peptide comprising part (a) and part (b) and it is unclear if the modified amino acid is required in part (a),  part (b) or in either part.  
For purpose of examination, the claim will be read as  “one of the antigenic peptides in the composition comprises a modified amino acid” in the mutant MHC binding epitope of part (a). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 150 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims claim 150 requires that the modified amino acid of claim 1 is a mimetic of a Tyr, Ser, Thr, Arg, Lys of His amino acid that has been phosphorylated on a side chain hydroxyl or side chain anime.  Claim 148 requires that the antigenic peptide comprises a mutant MHC binding epitope from a cancer cell.  While it is recognized in the art that peptides with post-translational modifications, such as phosphorylation, can be isolated from the MHC, the mimetic required in claim 150 is a synthetic product, and the antigenic peptide comprising the amino acid mimetic does not meet the limitation of ”epitope from a cancer cell”.  Thus, claim 150 fails to include all of the limitations of claim 148 on which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 149, 150 and 168 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 149 requires the composition of claim 148 wherein the modified amino acid is a  Tyr, Ser, Thr, Arg, Lys or His that has been phosphorylated  on a side chain hydroxyl group or a side chain amine group.  Claim 150 requires a mimetic of Tyr, Ser, Thr, Arg, Lys or His that has been phosphorylated  on a side chain hydroxyl group or a side chain amine group. The art teaches that although proteins can be phosphorylated on Ser, Thr, Tyr and His, so far only Ser and Thr have been found in the context of MHC presentation (Petersen et al, Journal of Molecular Medicine, 2009, Vol. 87, pp. 1045-1051, see page 1048, first column, lines 8-10 under the heading of “Phosphorylation”). The specification fails to provide objective evidence that phosphorylated Arg, Lys or His or a “mimetic” of Arg, Lys or His can be found in the context of MHC after exposure of a cancer cell to the composition of claims 149 and 150.  Thus one of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to use the composition of claim 1 for administration in vivo.
Claim 168 is drawn to a method of inducing a T cell response to an antigenic peptide in a subject with cancer comprising administering  to the subject an effective amount of a composition of claim 148 such that a T cell response to at least one mutant MHC binding epitope in the composition is induced.  When given the broadest reasonable interpretation, the subject with cancer has any type of cancer and any type of MHC and is not limited to a subject with a cancer comprising the mutant MHC binding epitopes that are administered in the composition of claim 148(a). The art teaches that to be useful as a vaccine epitope a mutation must be immunogenic, such that the peptide epitope  must be presented as a HLA class I molecule and be sufficiently distinct from the non-mutated presumably tolerated peptide to cause a T cell response (Warren and Holt, Human Immunology, 2010, Vol. 71, pp. 245-254, page 252, first column, lines 1-12 of the first full paragraph).  The mutated peptide(s)delivered by heat shock proteins to the cytosol must be transported to the surface via TAP and displayed in the context of the MHC of the particular cell.  Thus, it would not be expected that a particular mutated MHC binding epitope present in the composition of claim 1 would efficiently bind to a different MHC in the subject’s tumor cell.  With regard to the T-cell response, the art teaches that existence of particular functional tumor specific T cells in the immune repertoire of a subject is not always the case (Kershaw et al, Clinical & Translational Immunology, 2014, Vol. 3, page e16, 7 pages, see lines 2-3 f abstract) and that it is necessary to experimentally validate if a given epitope elicited an immune response preferentially directed against the mutated sequences (abstract of Van de Roemer et al, Immunology, September 2012, Vol, 137, suppl.1, page 715, abstract number P1737, lines 24-31).  Thus, it would not be expected that a particular mutated binding epitope present in the composition of claim 148 would elicit T cells which would be effective at treating the subject with cancer if the subject did not have a T cell with the cognate TCR receptor required for recognition of the peptide in the context of the patient’s MHC.  One of skill in the art would be subject to undue experimentation in order to carry out the broadly claimed method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 148, 149 and 151-168 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,568,948 in view of Kreiter et al (Nature, 2015, Vol. 520, pp. 692-696), Bannerjee et al (WO2014/005958), the abstract of Mohammed et al (Immunology, 2010, Vol. 131, suppl. 1, page 147, abstract no. 570) and Petersen et al (Journal of Molecular Medicine, 2009, Vol. 87, pp. 1045-1051). 
The claims of the ‘948 patent teach a composition comprising at least two different complexes of a purified stress protein bound to an antigenic peptide, wherein each of the complexes  comprises a different antigenic peptide comprising 
a) an N-terminal portion of 12-31 amino acids comprising at least one mutant MHC binding epitope from a cancer cell; and
b) a C-terminal portion of 11 amino acids comprising a heat-shock protein binding sequence wherein the binding sequence consists of SEQ ID NO:477,
wherein at least one of the antigenic peptides in the composition comprises a tumor-specific missense mutation.  
Claims 4-21 meet the specific embodiments of instant claims 151-168, respectively.  It is noted that there is a mis-print in claim 19 of the issued patent which is “240 pg” rather than “240 ug” which was in claim 186 of the allowed claims.
The claims of the patent teach the limitations of the instant claims with the exception that the length of the amino acid sequence in the N-terminal portion is 21-31 amino acids in length, rather than the instant requirement for 8-12 amino acids, and the claims of the ‘948 patent require at least one tumor-specific missense mutation, rather than the modified amino acid required by the instant claims.  The claims of the patent do not teach that modified amino acid is Try, Ser, Thr, Arg, Lys or His that has been phosphorylated on a side chain hydroxyl or side chain amine.
Kreiter et al teach that a considerable fraction of non-synonymous mutations is immunogenic and that the majority of the mutanone is recognized by CD4 T-cells Kreiter et al teach  that  vaccinations with such CD4 immunogenic mutations confers strong  anti-tumor activity (abstract, lines 10-14).  Kreiter et al teach that antigen-specific TH cells promote the cross-priming of tumor-specific CTL responses, and that cancer neo-epitope specific TH cells may exert their anti-tumor function by augmentation of CTL responses through epitope spreading (page 694, second column, lines 1-2 and 9-12 of the third full paragraph). Kreiter et al teach that the MHC-II restricted T cell epitopes are more abundant than previously appreciated and can be targeted  by poly-epitope vaccines (page 694, second column, lines 1-5 of the bottom paragraph).  Kreiter et al teach that a simple explanation for the remarkable frequency of CD4 T cell recognition of these mutations may be the less stringent length and sequence requirements for peptides binding to MHC II in contrast to MHC I which would pride a greater likelihood of a mutation being within a presented peptide of a longer sequence (page 695, second column, first full paragraph).  Kreiter et al provide examples using primarily  26-mer peptides (see tables of extended data, Tables 1-5).  
Bannerjee et al teach that T-cells recognize epitopes of about 8-12 amino acids in length and that a CTL epitope will typically include 7-9 amino acids in contrast to a helper T-cell epitope which typically include at least about 8-20 amino acids (paragraph [00253]). Bannerjee et al teach that polypeptide antigens encompass antigens that have been post-translationally modified, such as phosphorylated (page 67, paragraph [00259]).
The abstract of Mohammed et al teaches that phosphorylation provides a source of phosphoproteins that can be presented by MHC molecules and recognized by T cells.  The abstract teaches that phosphorylated peptides when bound to HLA-A2  exhibited major conformational changes  in the central region of the peptide which caused a conformational change of the peptide within the MHC allowing for the stabilization of the phosphate contact to the MHC residues and distorting the central region of the epitope.  The abstract teaches that phosphorylation of MHC binding peptides has a profound influence on epitope structure converting a subset of phosphopeptides into conformational neoantigens that represent optimal targets for cancer immunotherapy.
Petersen et al teach that phosphorylated Ser and Thr have been found in the context of MHC presentation (see page 1048, first column, lines 8-10 under the heading of “Phosphorylation”) and that T cells were able to differentiate between normal and tumor cells and that this provides a potential application in immunotherapy of cancer (page 1048, lines 
It would have been prima facie obvious to substitute a peptide of 8-12 amino acids comprising a modified amino acid which is a phosphorylated serine or threonine for the N-terminal portion of 21-31 amino acids in part (a) of claim 1 of the ‘948 application.  One of skill in the art would have been motivated to do so by the teachings of the abstract of Mohammed et al on the ability of naturally processed MHC I phosphopeptides to function as a conformational neoantigen which represents an optimal target for cancer immunotherapy.  One of skill in the art would be motivated to provide the phosphopeptide which is phosphorylated on Serine or Threonine because Petersen et al teach that phosphorylated Ser and Thr have been found in the context of MHC presentation.   One of skill in the art would be motivated to use 8-12 amino acids rather than the 21-31 amino acids taught in the claims of the ‘948 patent because the abstract of Mohammed et al teaches that the phosphopeptides that function as conformational neoantigens presenting optimal targets for cancer immunotherapy are presented in HLA-A2 which is commensurate with a T cell epitope which is a CTL epitope rather than the longer amino acid length which is commensurate with the helper T cell epitope (TH).  One of skill in the art would also understand that it is not necessary to use the longer phosphopeptides because the reason for using the 26-mers of Kreiter et al were to provide a greater likelyhood that the peptides would include a missense mutation.  In the case of the phosphopeptides, the abstract of Mohammed found that shorter peptides which bound to an effector T cell epitope of HLA-A2 which is a MHC I epitope sufficed for T cell recognition of transformation. 

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643